Citation Nr: 0829563	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for gastric reflux 
disease. 

4.  Entitlement to service connection for back pain.

5.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1983 to November 1983, from October 1985 to June 1986 
and from February 1990 to June 1990.  

The veteran served in Southwest Asia from January 1991 to 
July 1991.  In addition to these periods, the record shows 
that the veteran's time in the reserves spanned from 1984 to 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issues of entitlement to service connection for allergic 
rhinitis, asthma, gastric reflux disease and a back disorder 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A sleep disorder, claimed as an undiagnosed illness resulting 
from Gulf War service, is not related to the veteran's 
service.
CONCLUSION OF LAW

A sleep disorder is not the result of an undiagnosed illness 
due to Gulf War service and is not related to the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.317.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

To establish status as a "veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (e.g., the veteran's period of active duty 
in the Army) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Service connection is not authorized for disorders which 
arise during a period of enlistment in a reserve component, 
except where the disorder is incurred during a period of 
performance of ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2007).

The distinction as to whether the onset of the claimed 
diseases occurred during a period of active duty, ACDUTRA or 
INACDUTRA may be legally significant in this case as, in the 
case of INACDUTRA, service connection may only be granted if 
the veteran suffered an "injury" during such service that 
resulted in the claimed disability.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran served in Southwest Asia during the Persian Gulf 
War.  Thus, he is deemed a "Persian Gulf veteran" for the 
purposes of 38 C.F.R. § 3.317.  Service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of chronic disability which cannot be attributed 
to any known clinical diagnosis, but which instead results 
from an undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, an amendment changed the law 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118. Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317.

The term "medically unexplained chronic multi-symptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).

With claims based on an undiagnosed illness, VA does not 
require the veteran to provide competent evidence linking a 
current disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
a disability arising in Persian Gulf veterans due to an 
"undiagnosed illness" and may not authorize presumptive 
service connection for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined.  
VAOPGCPREC 8-98 (Aug. 3, 1998).

VA may compensate veterans pursuant to 38 C.F.R. § 3.317 for 
a disability which has no known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under § 3.317.  Id.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The veteran claims that he is entitled to service connection 
for a sleep disorder as he was diagnosed with restless leg 
syndrome while on active drilling reserve duty.  A review of 
the veteran's service treatment records show that in June 
1999 he presented for fatigue, and attributed his lack of 
energy to possible stresses in his life.  In November 1999, 
he presented for insomnia and depression.  January 2000 
records show that the veteran's insomnia and depression 
returned.  April 2002 records show the veteran complained of 
being fatigued.  In July 2002, the veteran was assessed as 
having restless leg syndrome.  March 2003 records show 
complaints of fatigue.  In September 2003, there is a note of 
blood work being taken to assess him for sleep apnea.  

While the veteran asserted that he was diagnosed with 
restless leg syndrome in while on active duty, the service 
records do not show a diagnosis of restless leg syndrome 
until July 2002.  As mentioned above, the veteran had ACDUTRA 
duty from June 1983 to November 1983, from October 1985 to 
June 1986, from February 1990 to June 1990 and service in 
Southwest Asia from January 1991 to July 1991.  The veteran 
was on reserve duty when he was diagnosed with restless leg 
syndrome.  As discussed above, INACDUTRA requires that a 
veteran sustain an injury in order to recover.  The Board 
finds that restless leg syndrome does not qualify as an 
injury.

In a January 2006 VA examination, the examiner ruled out 
sleep apnea as a cause of the veteran's sleep disorder.  He 
stated that the veteran's sleep disorder might have multiple 
causes, due to both restless leg syndrome and his depression 
and anxiety.  The Board notes that the veteran is already 
service connected for depression and anxiety.  

The VA has already considered chronic sleep impairment under 
the rating criteria for adjustment disorder with mixed 
anxiety and depression, for which the veteran is already 
service connected.  Sleep impairment associated with 
depression is a symptom of depression and is not capable of 
being independently rated.

The veteran received another VA examination in May 2007.  A 
sleep study was conducted and confirmed that the veteran has 
restless leg syndrome.  He reported that on his current 
medication, Sinemet, he gets 8 to 9 hours of sleep, but has a 
"funny sensation in his legs with sitting or lying down.  
The examiner stated he has symptoms consistent with periodic 
limb movements of sleep and restless leg syndrome.  He stated 
that the etiology of the disorders is unknown. 

As the veteran is a Persian Gulf War veteran, he is entitled 
to the presumptive regulations that attach for a disability 
due to an "undiagnosed illness."
The claim for a sleep disorder cannot be granted as due to an 
undiagnosed illness because the medical evidence attributes 
the veteran's problems sleeping to a known clinical 
diagnosis: restless leg syndrome, periodic limb movements of 
sleep and possibly anxiety and depression.

Service connection cannot be granted for a sleep disorder due 
to restless leg syndrome and periodic limb movements of sleep 
on a direct basis, because the competent medical evidence 
does not relate this disorder to any incident of the 
veteran's active duty service.  Furthermore, there is no 
evidence of an injury relating to this disorder during the 
veteran's INACDUTRA service.  In making this conclusion, the 
Board weighs heavily the absence of any complaints for the 
disorder in the veteran's years of active service and the 
lack of medical nexus evidence, which would support a finding 
that his sleep disorder is related to his service.

The Board has also considered lay statements submitted by 
friends of the veteran.  One statement, from D.L., a retired 
Captain of the USAR, dated in November 2005, stated that the 
veteran told him that he had acquired restless leg syndrome 
in the last couple of years.  The veteran's supervisor also 
submitted a letter stating that he is aware that the 
veteran's fatigue has improved since he was diagnosed with 
restless leg syndrome and began to take medication for the 
disorder.  He stated that he did not have any of his medical 
problems prior to service.  There was also a letter from 
J.K., a CA major, who stated that the veteran told him he was 
having problems sleeping and was constantly tired and 
fatigued.  

The Board acknowledges that the veteran currently has 
restless leg syndrome.  However, the lay opinions do not 
relate any events in service or to the veteran's restless leg 
syndrome, nor are the statements providing a nexus between 
the veteran's current sleep disorder and his service.  

The Board also acknowledges the veteran's lay testimony that 
his sleep disorder began in service.  However, while lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition, the etiology of a current sleep 
disorder, does not lend itself to an opinion by a layperson.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the 
veteran's opinion as to the etiology of these symptoms is not 
competent evidence.

Based on the above, the veteran's claims for service 
connection for a sleep disorder must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

An additional July 2005 letter informed the veteran of what 
evidence was required to substantiate the claim for an 
undiagnosed illness based on service in Southwest Asia during 
the Persian Gulf War.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in a July 2005 letter.  The veteran was 
not provided with proper notice of elements (4) and (5) 
(degree of disability and effective date).

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in July 2005, 
prior to the initial adjudication of the claim.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA medical records and private medical 
records.  VA also provided the veteran with several VA 
examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

The veteran alleges that he suffers from allergic rhinitis, 
asthma, gastric reflux disease and a back disability which he 
believes he incurred during service.  As discussed above, he 
is a Persian Gulf War veteran, having served in the Southwest 
Asia of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).

In a VA examination dated in May 2007, the examiner 
attributed the veteran's allergic rhinitis, asthma, gastric 
reflux disease and a back disability to known diagnoses.  
However, the veteran's claims were not addressed on a direct 
basis. 

With respect to the veteran's claim for gastric reflux, he 
received a VA examination dated in November 2005, where the 
examiner diagnosed gastroesophageal reflux disease.  However, 
the examiner did not offer an opinion as to whether it is at 
least as likely as not that the veteran's disorder is related 
to his service.

Based on a January 2006 examination, the Board notes the 
veteran's allergic rhinitis is due to exposure to molds, 
pollens, cockroaches, spices, cats and various other 
chemicals.  However, the examiner did not state whether the 
veteran's allergies began in service or can be attributed to 
his exposure to "oil fires, dust and sand" during service.  
His service treatment records show nasal sinus problems in 
April 1990, during his period of INACDUTRA, before his period 
of active duty in Southwest Asia.  

The examiner should determine whether the veteran's service 
attributed to or aggravated his allergies.  

In a VA examination, dated in May 2007, the examiner stated 
that the veteran's allergic rhinitis, asthma and back 
disabilities are diagnosed conditions.  If there is a known 
diagnosis, the medical examiner is required to offer an 
opinion as to whether it is at least as likely as not that 
the diagnosed disability is causally or etiologically related 
to active service.  However, the examiner did not provide an 
opinion as to the etiology of these diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should clearly confirm and 
report the veteran's periods of active 
duty service. 

3.  Additionally, schedule the veteran for 
appropriate VA examination to determine 
the nature and etiology of his: (a) 
allergic rhinitis; (b) asthma; (c) gastric 
reflux disease; and (d) back disability.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that his current allergic 
rhinitis, asthma, gastric reflux disease 
and back disability are etiologically 
related to the veteran's period of active 
service.  

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner is unable to offer 
the requested opinion without resort to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

4.  After ensuring proper completion of 
all development, readjudicate the issues 
on appeal as listed on the title page.  
The RO must consider all evidence received 
since the May 2007 statement of the case, 
and consider all theories of service 
connection and applicable presumptions.  
If any claim on appeal remains denied, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


